          Case 5:18-cv-01983-LCB Document 70 Filed 09/23/20 Page 1 of 2                 FILED
                                                                               2020 Sep-23 PM 03:25
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT, LLC,   §
                            §
    Plaintiff,              §
                            § CIVIL ACTION CASE NUMBER:
vs.                         §
                            §      5:18-cv-01983-LCB
TENNESSEE VALLEY AUTHORITY, §
                            §
    Defendant.              §


                     MOTION FOR SUMMARY JUDGMENT

      Plaintiff Nuclear Development, LLC (“ND”) moves the Court, pursuant to

Rule 56 of the Federal Rules of Civil Procedure, to enter summary judgment in its

favor on Count One of Plaintiff’s Complaint because there is no genuine issue as to

any material fact, and ND is entitled to judgment as a matter of law. If the Court

grants ND’s Motion, the other counts of the Complaint are moot, and the case will

be fully resolved.

      This Motion is supported by Plaintiff’s Brief in Support of Motion for

Summary Judgment and the Evidentiary Submissions filed simultaneously with this

Motion.

                                      Respectfully submitted,


                                      /s/ Caine O’Rear III
                                      CAINE O’REAR III (OREAC6985)
        Case 5:18-cv-01983-LCB Document 70 Filed 09/23/20 Page 2 of 2




                                        HAND ARENDALL HARRISON SALE LLC
                                        P. O. Box 123
                                        Mobile, AL 36601
                                        (251) 432-5511
                                        corear@handfirm.com

                                        E. SHANE BLACK (BLACE7644)
                                        HAND ARENDALL HARRISON SALE LLC
                                        102 S. Jefferson Street
                                        Athens, AL 35611
                                        (256) 232-0202
                                        sblack@handfirm.com

                                        LARRY D. BLUST (pro hac vice)
                                        HUGHES SOCOL PIERS RESNICK DYM, LTD.
                                        70 W. Madison St., Suite 4000
                                        Chicago, IL 60602
                                        (312) 604-2672
                                        lblust@hsplegal.com
                                        ATTORNEYS FOR PLAINTIFF


                          CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of the Court using the CM/ECF
system, which will send electronic notification of such filing to all counsel of record:

      Matthew H. Lembke, Esq.
      mlembke@bradley.com

      David D. Ayliffe, Esq.
      Steven C. Chin, Esq.
      ddayliffe@tva.gov
      scchin@tva.gov

                                        /s/ Caine O’Rear III




                                           2
